Title: To James Madison from James Monroe, 21 March 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez March 21st. 1805.
Our last to you was of the first instt. which was sent by original & duplicate by Bordeaux, in which you had copies of our correspondence with Mr. Cevallos to the 28 ulto. Since then we have discussed the question relative to W. Florida, in his last note on which point is a passage relative to France of which I enclose you an extract. Having in our note to him of the 26th. ulto. stated that the 3d. art: of the treaty of St. Ildefonso was inserted in our treaty with France as the measure of our right; that it was done because France could not define the boundaries, and that we could admit no other rule than a just construction of that article, we only informed him in reply that we were still of the same opinion, and thought our title unquestionable. We called on him again for his opinion on the last point, the western limits of Louisiana, to which we have not yet recd. an answer. After that point is gone thro’, and we receive answers to our letters to Genl. Armstrong sent by Captn. Dulton of wh. copies were sent you, we shall soon be able to see whether any thing can be done. We have sent a copy of this extract to genl. armstrong, with such remarks as were applicable to it. In asserting our rights with suitable firmness, we have treated the govt. of France with great delicacy & respect, as I trust you will find when the whole subject is before you. I do not go further into the business at present, as this being sent by mail to Mr. Jarvis at Lisbon, is exposed to inspection tho’ under cover from a banker at madrid to one there; but as soon as the business takes a decisive character, be it what it may you shall hear from us and also receive copies of every communication, by a special messenger. Be so good as forward the enclosed without delay to their address. I am sincerely your friend & servt.
Jas. Monroe

Hearing that Mr. Purviance was sick of an obstinate nervous complaint I lately enclosed a letter for L’d. Mulgrave to Mr. Erving authorising him in that case to act, wh. I hope will be approved by the President.

